                           Case 16-16796-SMG                 Doc 77       Filed 01/02/20          Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 16-16796-SMG
Manuel Gomez                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-0                  User: graster-t                    Page 1 of 1                          Date Rcvd: Dec 31, 2019
                                      Form ID: pdf004                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 02, 2020.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
               +E-mail/Text: agraupera@dadeschools.net Jan 01 2020 02:34:19
                 Miami Dade County Public Schools,   Attn: Payroll Department (Suite 614),
                 1450 Northeast Second Avenue,   Miami, FL 33132-1308
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 31, 2019 at the address(es) listed below:
              Christina V Paradowski    on behalf of Creditor   VT Inc. as Trustee of World Omni LT
               cvp@trippscott.com, bankruptcy@trippscott.com;hbb@trippscott.com
              Christopher P Salamone   on behalf of Creditor   Citimortgage, inc. csalamone@rasflaw.com,
               csalamone@rasflaw.com
              Keith S Labell   on behalf of Creditor   CitiMortgage, Inc. klabell@rasflaw.com,
               klabell@rasflaw.com
              Matthew Mazur, Jr    on behalf of Debtor Manuel Gomez mmazurjr@mazur-law.com, info@mazur-law.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
              Robin R Weiner   on behalf of Trustee Robin R Weiner ecf@ch13weiner.com;ecf2@ch13weiner.com
              Robin R Weiner   ecf@ch13weiner.com;ecf2@ch13weiner.com
                                                                                            TOTAL: 7
                     Case 16-16796-SMG        Doc 77      Filed 01/02/20     Page 2 of 4




         ORDERED in the Southern District of Florida on December 30, 2019.




                                                           Scott M. Grossman, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov

         In re:

         Manuel Gomez                                               Case No. 16-16796-SMG
                                                                    Chapter 13

                                  Debtor                       /

                               AMENDED AGREED ORDER TO EMPLOYER
                          TO DEDUCT AND REMIT AND FOR RELATED MATTERS


         TO:      Miami Dade County Public Schools (The Employer)
                  Attn: Payroll Department (Suite 614)
                  1450 Northeast Second Avenue
                  Miami, Florida 33132

                  The above-named debtor has voluntarily filed a petition and plan under chapter 13

         of the United States Bankruptcy Code, seeking to pay, in whole or in part, certain debts

         under the protection of this court. These debts are to be paid by the chapter 13 trustee



                                                Page1of3
         LF-75 (rev. 04/29/11)
             Case 16-16796-SMG      Doc 77       Filed 01/02/20   Page 3 of 4



from the debtor's future earnings. It is public policy that the employer shall assist in the

rehabilitation of the debtor to avoid a chapter 7 liquidation pursuant to 11 U.S.C. §

1325(b). Accordingly, pursuant to Local Rule 3070-1(D), this court orders:

        1.      The employer immediately shall begin withholding from wages, salary,

commission, or other earnings or income of said debtor as follows: December 2019 in the

amount of $55.00 per month and from January 2020 through May 2021 in the amount of

$ 469.28 SHUPRQWKDQGUHPLWWKLVDPRXQWE\FKHFN ZLWKWKHGHEWRU¶VQDPHDQGFDVH

number indicated on the check) payable to following assigned chapter 13 trustee:

        X Robin R Weiner, P.O. Box 22258, Memphis, TN 38101-2258

        2.      The employer is enjoined and restrained from discharging, terminating,

suspending, or discriminating against the debtor for any reason whatsoever in connection

with the filing of the chapter 13 petition or this wage-deduction order, the employer is

ordered further to notify the trustee of the discharge, termination, suspension, or

discriminatory action, and the specific reason(s).

        3.      If a summons of garnishment concerning the debtor has been served on the

employer, this chapter 13 case automatically enjoins and stays the continuation of that

garnishment proceeding pursuant to 11 U.S.C. § 362(a); and the employer is enjoined

and stayed from making any further deductions from the debtor's earnings on account of

the garnishment, and is ordered to remit immediately to the chapter 13 trustee any sums

already deducted and not yet paid over to the garnishment court.

        4.      This order supersedes any previous order of garnishment or other order

issued with respect to the debtor's wages, except for income deduction orders regarding

child support, alimony and related support arrearages. Such support orders shall remain

                                       Page2of3
LF-75 (rev. 04/29/11)
Case 16-16796-SMG   Doc 77   Filed 01/02/20   Page 4 of 4
